DETAILED ACTION

 Acknowledgement is made of the remarks/amendments submitted 2/26/2021. Claims 2-3, 8-9 and 18 stand cancelled. Claims 5 and 7 were amended. Claim 26 was newly added. Claims 1, 4-7, 10-17, and 19-26 are pending. Claims 13-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Newly submitted claim 26 is also withdrawn (see below). Claims 1, 4-7, 10-12, 17 and 19-25 are under consideration in the instant Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
Claims 13-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Newly presented claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Poly(steroid) was the subject of claim 18 which was withdrawn by original presentation in the Final Rejection 7/12/2019 and is similarly withdrawn by original presentation here. 
Specifically, Applicant elected the species directed to the mucoadhesive formulation of Example 4 comprising C70 PBAE which is a poly(curcumin). In the Non-Final Rejection of 11/5/2018, the examiner extended this species election to include 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 was amended to be an independent claim and now recites “A plurality of microparticles prepared from the biodegradable film…”. The claim continues to describe that “the biodegradable film” is so the claim is not indefinite. However the underlined “the” in the preamble of the claim should be changed to “a”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4, 7, 17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dziubla et al. (US 8642087, published 2/4/2014). This rejection is maintained.
Dziubla et al. teach biodegradable films of PBAE polymers that read on the crosslinked polymers of the claims, including the most specific dependent claims 23 and 24 save for the active ingredient. More specifically Example 6 is directed to polymers formed from PEG400DA (PEG400 diacrylate), the primary diamine TTD (4,7,10-trioxa-
In some embodiments of the presently-disclosed subject matter, administering an effective amount of an antioxidant polymeric compound of the presently-disclosed subject matter comprises administering the compounds as part of a biodegradable film that can be overlaid on a tissue or organ of a subject to thereby provide a means to reduce oxidative stress in that tissue or organ. (col. 20 lines 36-42)
The polymers can also be used in buccal delivery systems including rapid release films, mucoadhesive films/patches (col. 21, lines 14-16). These paragraphs do not specify what other components (if any) need to be present for the various films. However, even should additional components in addition to the polymer need to be present, these additional components are not prevented by the instant “consisting essentially of” transitional In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). As a clear indication in the specification or claims of what the basic and novel characteristics actually are is missing, “consisting essentially of” will be construed as equivalent to “comprising” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 and MPEP 2111.03.
	As noted in the first line above, the teachings of Dziubla et al. differ from the instant claims in that Dziubla et al. exemplifies poly(curcumin)-based polymers or poly(quercetin) and not poly(resveratrol) as required by the claims and specifically instant claim 10 (Resveratrol is a stilbenoid). However, in addition to the exemplified antioxidants curcumin and quercetin Dziubla et al. teaches any phenolic antioxidant with specific examples listed in col. 2 line 52-col. 3 line 5 and Table 1 and claims 6 and 25. This list of ~30 exemplary phenolic antioxidant compounds includes resveratrol.
Thus, here we have the situation where the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected resveratrol from the list of ~30 exemplary phenolic antioxidants from within Dziubla et al., to arrive compositions “yielding no more than one would expect from such an arrangement”. Applicant’s specification does not demonstrate that poly(resveratrol) systems exhibit unexpected results as compared to other phenolic antioxidants disclosed in Dziubla et al. or poly(curcumin). 
 	Regarding claim 7 which requires that 90% of the stilbenoid release be observed from about 12hr to about 4 weeks, the resulting compositions of Dziubla et al. are identical to the instantly claimed products and the release rate will necessarily flow from this resulting structure. 

Claims 1, 4-7, 10-12, 17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dziubla et al. (US 8642087, published 2/4/2014) in view of Cho et al. (US 2012/0009267).

Cho et al. teach bioadhesive, monodisperse nanoparticles for the improved uptake of active ingredients (abstract). Generically the particles range in size from 10 nm to 100 microns and more preferably between 500 and 600 nm ([0089] and [0225]-[0226]). The example detailed in paragraph 225 has a majority of the particles with a size of about 500 nm (or 0.5 microns). Cho et al. teach that the particles produced can be monodisperse and that processes that result in polydisperse particle size distributions can be separated into the desired size range ([0090]). Cho et al. teaches that nanoparticles can be formed by any known method including spray drying, interfacial polymerization, hot melt encapsulation, phase separation encapsulation, coacervation, among others ([0091]), including micronization ([0087]). Each of these methods is detailed in the paragraphs following paragraph [0091]. The examiner notes that claim 5 is a product-by-process type claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here as the structure of the microparticles of claims 5-6, 11-12, 17 and 25 is relatively broad and only requires the polymer but is not closed to the inclusion of additional ingredients (as explained in the above rejection regarding “consisting essentially of”), and as noted above, Cho et al. teaches micronization which is the process claimed in the product by process claim 5.  
Cho et al. teach that the particles can be administered buccally, orally or sublingually and can be in the form of suspensions, syrups, powders, tablets, capsules, thin films etc. ([0118]). Further the particles can be dispersed in a bioadhesive matrix ([0069]-[0070], [0123]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have formulated the polymers of Dziubla et al. as particles with a monodisperse size range between 10 nm and 10 microns with a reasonable expectation that an effective pharmaceutical form for delivering the antioxidants of Dziubla et al. would result. One would have been motivated to do so given the fact that Dziubla et al. suggests formulating the polymers therein as nanoparticles or microspheres and the techniques of doing so are well-known as highlighted in Dziubla et al. the paragraph spanning columns 20 and 21 and the specific teachings of Cho et al. Particles having a size of 10 nm to 10 microns overlap with the particle size distributions of claims 5, 6 and 12. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11 directed to a mucoadhesive suspension, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the polymers (in micro/nanoparticulate form or not) as a suspension, as suspensions are known in the art as possible means of delivering active agents (see Cho et al. [0118]) and Dziubla et al. teach suspensions in Example 7 of the polymers therein where lyophilized polymer is added to a second container of water (which reads on the system of claim 17 and 25). As claims 11-12, 17 and 25 require no ingredients other than the polymer in suspension, and the prior art renders obvious this combination, one would be imbued with the reasonable expectation that these suspensions would be mucoadhesive as this property is coming from the polymers in the suspension.
Alternatively, it is also known to formulate actives in a bioadhesive particle (Cho et al) and also to formulate the polymers in a mucoadhesive composition (both Cho et al. ([0118], [0069]-[0070], [0123]) and Dziubla et al. (col. 21, line 16). Accordingly it would have been obvious to have used bio/mucoadhesive formulating components to formulate the polymers in a mucoadhesive suspension. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). The obviousness analysis “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. “If a person of ordinary skill Id. at 417.
Response to Arguments
Applicant’s arguments regarding the rejection of claims over Dziubla  and Dziubla in view of Cho have been fully considered but are not persuasive. Applicant argues that the rejection over Dziubla should be withdrawn because one of ordinary skill would not have had a rational reason for deriving the instantly claimed invention based on the teachings of the art. Applicant argues that one would be discouraged from deriving the claimed invention based on the express teachings and wisdom of Dziubla and points to KSR v. Teleflex for support of the argument for withdrawal. More specifically, applicant argues that Dziubla teaches that “one or more additional diacrylate molecules, which are not associated with an antioxidant molecule,” may be incorporated in the antioxidant polymer compounds (col. 19, l 33-42, see arguments p. 7). Because tunability is an important feature of the polymers of Dziubla and this tunability comes from additional diacrylates not associated with an antioxidant molecule that one would be discouraged from deriving the instantly claimed invention which specifies that each monomeric portion includes a stilbenoid or steroid compound. Thus as the claimed feature contradicts the express teachings and wisdom of Dziubla, the rejection should be withdrawn (see arguments p. 8). These arguments have been fully considered but are not persuasive.
Importantly, applicant is taking a far too narrow interpretation of the claim—one which is not supported by the claim language (or the specification for that matter). The instant independent claims 1 and 5 call for:
A) a plurality of monomeric portions each comprising a stilbenoid compound or a steroid compound linked to
B) one or more acrylate molecules, and
C) a plurality of amine linkers
wherein at least one acrylate molecule of each monomeric portion is linked by an amine linker to an acrylate molecule of another monomeric portion thereby forming the cross-linked polymerized compound. 
The claim is broad both in that the one or more acrylate molecules are not structurally defined other than they need to have an acrylate moiety present and in that A) above only requires that more than one stilbenoid or steroid monomer be present. The claim is not as narrow as applicant argues in that every “piece” or monomer of the overall polymer must have a stilbenoid or steroid. The claim explicitly calls for one or more acrylate molecules and a plurality of amine linkers. Nor does the examiner feel that the specification provides support for such a narrow interpretation. 
Furthermore, the one or more acrylate molecules can be a diacrylate. In fact, claim 21, which ultimately depends from claim 1 calls for the inclusion of a co-monomer molecule linked to the amine linkers, wherein the co-monomer molecules comprise multiacrylates not associated with the stilbenoid compound or steroid compound. A diacrylate is a multiacrylate. The inclusion of this co-monomer which can be a diacrylate is both permitted by the “one or more acrylate molecules” and by the open “consisting essentially of” which is interpreted as “comprising” for the reasons given in the above rejections. The polymers of Dziubla are identical to those claimed (and disclosed instantly) save for the fact that Dziubla exemplifies poly(curcumin) and only suggests poly(resveratrol) as a possible phenol-containing option. Thus the rejection is one of obviousness. 
	Regarding claim 7 applicant argues that the rejection should be withdrawn as Dziubla does not disclose identical compounds that inherently release in the manner claimed. This argument is not persuasive as the rejection is not one of anticipation, but rather one of obviousness. Dziubla et al. renders obvious structures that are identical to the instantly claimed products (see above rejection) and therefore the release rate will necessarily flow from this resulting structure. 
	Applicant has not demonstrated that poly(stilbenoid) or more specifically poly(resveratrol) exhibits unexpected properties over the like poly(curcumin) polymers exemplified in the prior art and as such the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1, 4-7, 10-12, 17 and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8642087 alone with respect to claims 1, 4, 7, 17 and 19-24, and in further view of Cho et al. (US 2012/0009267) regarding the remaining claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to polymeric hydro-X compounds that anticipate the instant claims. Specifically claim 5 specifies that the antioxidant active is phenolic which is a hydroxyl containing compound. Claim 6 specifies that the compound is a curcuminoid or resveratrol among others. Subsequent dependent claims state that the polymer further comprises PEGDA (claim 14) and a diamine (claim 9). The methods of claims 17-34 utilize this same polymer active. 
Regarding claims 5-6, 11-12 and 17 and 25, the patented claims fail to specify whether or not the polymers are in the form of microparticles or a mucoadhesive suspension. These deficiencies are cured by the teachings of Cho et al. which are set forth above and incorporated herein.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have formulated the polymers of the patented claims as particles with a monodisperse size range between 10 nm and 10 microns with a reasonable expectation that an effective pharmaceutical form for delivering the antioxidants of the patented claims would result. One would have been motivated to do so given the fact that the techniques of doing so are well-known as highlighted Cho et al. Particles having a size of 10 nm to 10 microns overlap with the particle size distributions of claims 5, 6 and 12. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11 directed to a mucoadhesive suspension, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the polymers (in micro/nanoparticulate form or not) as a suspension, as suspensions are known in the art as possible means of delivering active agents (see Cho et al. [0118]). As the claims require no ingredients other than the polymer in suspension (in particulate form—claims 11 and 12, or not), and this combination is obvious, one would be imbued with the reasonable expectation that these suspensions would be mucoadhesive as this property is coming from the polymers in suspension.
Alternatively, it is also known to formulate actives in a bioadhesive particle (Cho et al) and also to formulate the polymers in a mucoadhesive composition (Cho et al. ([0118], [0069]-[0070], [0123]). Accordingly it would have been obvious to have used bio/mucoadhesive formulating components to formulate the polymers in a mucoadhesive suspension. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). The obviousness analysis “can take Id. at 418. “If a person of ordinary skill can implement a predictable variation [of a known work], § 103 likely bars its patentability.” Id. at 417.
Response to Arguments
Applicant requests that the nonstatutory double patenting rejections be held in abeyance until indication of allowable subject matter. As no arguments directed to the merits of the rejection were presented, the rejection is maintained. 

Conclusion
Claims 1, 4-7, 10-12, 17 and 19-25 are rejected.  No claim is allowed. 
No new ground(s) of rejection were presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel, whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699